Douglas, J.,
concurring.
I concur with the judgment of the majority but do not agree with some of the language contained in the opinion. Today’s decision conflicts with the entry issued by this court in this case on April 14, 1993. That judgment was a unanimous decision of this court. Now, for some reason, the terms of that judgment are being altered.
R.C. 3501.11 makes the tie-breaking vote of the Secretary of State, in matters where a county board of elections is deadlocked, final. I would follow *527the law as set forth in R.C. 3501.11 and I continue to adhere to the position that I set forth in State ex rel. Ruehlmann v. Luken (1992), 65 Ohio St.3d 1, 598 N.E.2d 1149, State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 5, 598 N.E.2d 1152 (“ White I"), and State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 45, 600 N.E.2d 656 (“White I").